Electronically Filed
                                                           Supreme Court
                                                           SCPW-XX-XXXXXXX
                                                           30-SEP-2020
                                                           11:24 AM
                             SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 TEKOA IKAIKA DENOMIE, Petitioner,

                                   vs.

                   STATE OF HAWAI#I, Respondent.


                           ORIGINAL PROCEEDING
                         (CASE NO. 1PC091001448)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND MOTION FOR SUMMARY JUDGMENT
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
   and Circuit Judge Watanabe, assigned by reason of vacancy,
                    with Wilson, J., concurring)

           Upon consideration of petitioner Tekoa Ikaika Denomie’s
petition for writ of habeas corpus, filed on September 2, 2020,
the motion for summary judgment, filed on September 11, 2020, the
respective supporting documents, and the record, it appears that
petitioner presents no special reason for this court to invoke
its jurisdiction and has alternative means to seek the requested
relief.   See Oili v. Chang, 54 Haw. 411, 412, 557 P.2d 787, 788
(1976).   Accordingly,
           IT IS HEREBY ORDERED that the petition for writ of
habeas corpus and motion for summary judgment are denied.
           DATED: Honolulu, Hawai#i, September 30, 2020.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Kathleen N.A. Watanabe
                           CONCURRENCE
                        (By: Wilson, J.)

          For the reasons stated in my concurrence order in
Sandry v. State, SCPW-XX-XXXXXXX, filed on June 24, 2020, I
concur.
                                    /s/ Michael D. Wilson




                                2